DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 is allowable. Claims 5-6, 8 and 10-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species 1-10, as set forth in the Office action mailed on 8.24.2020, is hereby withdrawn and said claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The amendment to the specification filed 2.10.2021 is acknowledged and entered.

Claim Objections
Claim 8 is objected to because of the following informalities: TiO2, HFO2 and NgF2 should be rewritten in appropriate chemical form (e.g., TiO2). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the reflective film” is indefinite in view of the base claim 5 recitation “two or more reflective films”. It is unclear if claim 6 is referring to “two or more reflective films” or a subset thereof and due to this deficiency, the scope of the claim is obscured.
Regarding claim 8, the chemical compounds “TfO” and “NgF2” are indefinite as it is unclear what the chemical symbols “Tf” and “Ng” refer to. While “Tf” may be understood as triflyl  or trifluoromethanesulfonyl, it is unclear if there is an oxide of said compound as claimed. Similarly, while “Ng” may be understood as a noble gas, it is unclear if diflourides of noble gases form a reflective film. 
Also, “the reflective film” is indefinite in view of the base claim 5 recitation “two or more reflective films”. It is unclear if claim 8 is referring to “two or more reflective films” or a subset thereof.
Therefore, given the evidence available to the examiner, the scope of the claim is indefinite.
Regarding claim 14, “the pixel separating unit” lacks proper antecedent basis and should read –the trench-shaped pixel separating unit--. Dependent claims 15-16 do not correct this deficiency.
Regarding claim 17, “when a center wavelength of light for which a reflection rate of the antireflective film is lowered is set to λ and a refractive index of the antireflective film is set to n, a 
Regarding claim 19, “a center wavelength of light reflected by the reflective film” is indefinite as base claim 1 recites “a center wavelength of light reflected by the reflective film is set to λ” and it is unclear if claim 19 refers to the same or different wavelength of claim 1. Hence, the scope of the claim is indefinite.

Allowable Subject Matter
Claims 1-2, 4-5, 9-13, 18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest when a center wavelength of light reflected by the reflective film is set to λ, a refractive index of the first interlayer film is set to nA, a refractive index of the reflective film is set to nB, and i and j are integers of 0 or larger, a thickness of the first interlayer film is set in a vicinity of (2i+1)λ/4nA, and a thickness of the reflective film is set in a vicinity of (2j+1)λ/4nB as recited within the context of claims 1 and 20. Dependent claims 6, 8, 14-17 and 19 would be allowable by virtue of their dependency once the outstanding 35 USC 112 rejections are overcome.

Response to Arguments
Applicant’s arguments, see p. 7, filed 2.10.2021, with respect to including the limtitations of previously objected claim 3 into claims 1 and 20 have been fully considered and are persuasive. Claims 1-2, 4-5, 9-13, 18 and 20 are allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andres Munoz/Primary Examiner, Art Unit 2894